Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 10-12, 15 ,17-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koller (AT 002806).


Regarding claim 1. Koller discloses (figures 1) a valve in particular an expansion valve, for controlling a fluid stream, the valve having a valve means housing (1) , with a first opening (any of the three ports labeled as (2))) and a second opening (any of the other two of the three ports as labeled as (2)), and having a valve means (3) which has a rotationally symmetrical basic shape and is arranged rotatably within the valve means housing (1), characterized in that the valve means (6) has at least one recess (4), the recess (4) having a varying dimension, and a part region of the recess being of continuous configuration through the valve means (3).

    PNG
    media_image1.png
    716
    500
    media_image1.png
    Greyscale

Regarding claim 2. 
Koller discloses the valve as claimed in claim I, the valve characterized in that the valve means is of pot-shaped or disk-shaped configuration.



Regarding claim 4. The valve as claimed in claim 2, characterized in that at least one of the recesses (as shown above) is configured on an upper side and/or an underside, in particular of the disk-shaped valve means .

As shown in the figure above the recess at top can be said to be on an upper side of valve.

Regarding claim 5. The valve as claimed in claim l, characterized in that at least one of the at least one recess (is configured as a channel, in particular as, a groove, in particular on the upper side and/or underside or in the outer circumference of the valve means.
 As shown above the recesses can at least be seen as grooves in the valve.

Regarding claim 6.  The valve as claimed in claim lone of the preceding claims, characterized in that the continuous part region  is configured as an in particular, circular hole, preferably as an aperture a hole.

 As shown above in area of recess or ports can be seen as circular.

Regarding claim 7. The valve as claimed in claim lone of the preceding claims, characterized in that the valve means housing has a third opening, it being possible for such that a fluid stream through the third opening can be regulated in a manner which is dependent on a position, in particular the rotary position, of the valve means  in relation to the third opening.

 As shown above the valve has three openings.

Regarding claim 10. The valve as claimed in claim 7, characterized in that the second opening and the third opening are configured in the valve means housing  offset with respect to one another as viewed in a longitudinal direction and/or a circumferential direction of the valve .

As shown above the three recesses are offset longitudinally


Regarding claim 11. The valve  as claimed in claim 1, characterized in that an actuator  is provided for rotating the valve means.

As shown in figure above the valve is rotated by valve stem at top.

Regarding claim 12.  The valve as claimed in claim l, characterized in that the valve means housing  has a throughflow region, the throughflow region being configured as a recess, and the valve means being arranged in the throughflow region (18, 1 8a).

The hollow of the housing in which the valve sits can be seen as this flowthrough area.

Regarding claim 15. The valve (1, 1a) as claimed in claim 1, characterized in that the valve is an expansion valve.
The vale itself could be used as an expansion valve.

Regarding claim 17. The valve  as claimed in claim 1, characterized in that at least one of the at least one recess  is configured as a groove on an upper side and/or an underside or in an outer circumference of the valve means (20, 20a).

As shown in the figure above the recess at top can be said to be on an upper side of valve.

Regarding claim 18. The valve as claimed in claim 1, characterized in that the part region is configured as a circular aperture.

The ports as shown in Figure in claim 1 can be seen to be circular

Regarding claim 19. The valve as claimed in claim 1, characterized in that the valve means housing has a third opening, such that a fluid stream through the third opening can be regulated in a manner which is dependent on a rotary position of the valve means in relation to the third opening.

As shown above the valve has three openings.

Regarding claim 20. The valve as claimed in claim 1, characterized in that the at least one recess includes more than two second recesses, the at least one recess and the second recesses being spaced apart from one another in a longitudinal direction and/or in a circumferential direction of the valve.

As shown above the valve has three openings which are separated in a longitudinal direction.


Regarding claim 22. The valve as claimed in claim 1, characterized in that the valve means housing has a throughflow region, the throughflow region  being configured as a recess, and the valve means  being arranged rotatably in the throughflow region.

The hollow of the housing in which the valve sits can be seen as this flowthrough area where the valve rotates.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koller (AT 002806).

.Regarding claim 21. Koller discloses the valve as claimed in claim 1, 

Koller does not specifically disclose the valve characterized in that an actuator is provided for rotating the valve means  as a stepping motor, a brush motor or a brushless motor.

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to use a known motor such as a stepping motor, a brush motor or brushless motor to cause the stem of the valve in a controlled manner that will predictably cause the valve to open or close as required.

Allowable Subject Matter
Claims 3,8-9, 13-14,16 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753